Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the drawings, filed 04/26/2022, are accepted. Figure 2 is amended.
	Applicant’s amendments to the specification, filed 04/26/2022, are accepted.
	Applicant’s amendments to the claims, filed 04/26/2022, are accepted. Claims 6, 8, 10, and 12-13 are amended; claims 1-5, 7, 9, and 14-0 are cancelled; and claims 21-23 are new.
Response to Arguments
2)	Applicant’s arguments, see section titled “Objections to the Drawings”, filed 04/26/2022, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments, see section titled “Objections to the Specification”, filed 04/26/2022, with respect to the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn.
Applicant’s arguments, see section titled “Claims Objections”, filed 04/26/2022, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC 112”, filed 04/26/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of the claims have been withdrawn.
Applicant’s arguments, see sections titled “Claim Rejections – 35 USC 102” and “Claim Rejections – 35 USC 103”, filed 04/26/2022, with respect to the rejection of claim 12 under 35 U.S.C. 102 (a)(1) as being anticipated by Ono et al. (JP 2009-89841) (and therefore the resulting 35 U.S.C. 103 rejections of claim 13 as being unpatentable over Ono et al. in view of Favre (U.S. Patent No. 6824524) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Juliar (U.S. PGPUB 20030028156).
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. Applicant argues that Williamson et al. (WO8806460) fails to anticipate amended claim 6 for two reasons: 1) Williamson et al. fails to teach wherein each of the two needle connecting parts include a cylindrical part and an outer surface having a flat plate part; and 2) Williamson et al. fails to teach wherein each needle of the two needles is a butterfly shaped needle. Regarding the first argument, the elements of a cylindrical part and an outer surface having a flat plate part were not required in the previous round of prosecution, and therefore is not persuasive. Regarding the second argument, Examiner respectfully disagrees, as the usage of the wings (156) of the butterfly needle for prevention of inadvertent needle withdrawal does not detract from its ability to be used as a gripping mechanism, as both are explicitly stated within the specification of Williamson et al. Therefore, the argument is not considered persuasive.
Drawings
3)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3)	Claim 13 is objected to because of the following informalities:  
Claim 13, line 5, “thread part” should read “threaded part”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6)	Claims 6, 8, 10, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 6 recites the limitation “wherein each needle of the two needle connecting parts includes a weak part” in line 6. However, the specification provides for the two needle connecting parts (811) including a weak part (812) ([Paragraph 0070] of Specification as originally filed), not the needle (819) itself. Therefore, this claim fails to comply with the written description requirement.
	Claim 21 recites the limitation “wherein the flow path is formed with resin having flexibility” in lines 1-2. However, the embodiment of Figures 14A-18, which require the “weak part” of independent claim 6 do not have any disclosure providing for the flow path 813 being formed with resin having flexibility. Instead, the flow path 613 of a separate embodiment is discussed as being formed with resin having flexibility ([Paragraph 0055] of Specification as originally filed). Therefore, this claim fails to comply with the written description requirement.
	Claim 22 recites the limitation “comprising a valve in the flow path” in line 2. However, the embodiment of Figures 14A-18, which require the “weak part” of independent claim 6 do not have any disclosure providing for a valve in the flow path 813. Instead, a valve is discussed in conjunction with the flow path 613 of a separate embodiment ([Paragraph 0055] of Specification as originally filed), which does not require the “weak part” of claim 6. Therefore, this claim fails to comply with the written description requirement.
	Claims 8, 10, and 21-23 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 6.
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 6, 8, 10, 12-13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9)	Claim 6 recites the limitation “each needle of the two needle connecting parts includes a weak part” in line 6. However, it is unclear how this is to occur, as the needle itself does not have a weak part. Instead, the needle connecting part (811) is what includes a weak part (812). Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “each needle of the two needle connecting parts” of claim 6, line 6, as “each needle connecting part of the two needle connecting parts”.
	Claims 8, 10, and 21-23 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 6.
Claim 12 recites the limitation “two of the needle connecting parts” in line 7. However, it is unclear whether these “two of the needle connecting parts” are referring to “a needle connecting part” of each of the first and second needle cap of claim 12, line 3, or if there are further needle connecting parts, as “two of” creates the possibility for there to be more than those initially listed. Therefore, the claim is indefinite. For the purposes of examination, “two of the needle connecting parts” will be examined as “the needle connecting parts”.
Claim 12 recites the limitation "both ends of the joint member" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a joint member locking the first needle cap and the second needle cap” of claim 12, line 4 will be examined as “a joint member having two ends, one end of the two ends locking the first needle cap and the other end of the two ends locking the second needle cap”; and claim 12, lines 7-8, “arranged at both ends of the joint member” will be examined as “one locking part of the two locking parts arranged at each end of the two ends of the joint member”.
Claim 12 recites the limitation “each tip end part of the first and second needle caps” in lines 9 and 10. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a needle and a needle connecting part arranged with the needle” of claim 12, line 3, will be examined as “a needle, a needle connecting part arranged with the needle, and a tip end part” to create antecedent basis for “each tip end part of the first and second needle caps” of lines 9 and 10 of claim 12.
Claim 12 recites the limitation “another locking part” in line 13. However, it is unclear if “another locking part” is in reference to a second locking part of the “two locking parts” of claim 12, line 7, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “another locking part” as “the other locking part of the two locking parts”, for clarity.
Claim 13 recites “a tip end part of the first needle cap and the second needle cap” in line 3. However, it is unclear if this “tip end part” is a first recitation of “each tip end part of the first and second needle caps” of claim 12, line 9, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a tip end part of the first needle cap and the second needle cap” as “each tip end part of the first and second needle caps”.
Claim 13 recites the limitation “a thread arranged” in line 3. However, it is unclear if this “a thread” is referring to “a shape” of claim 12, line 10, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a thread arranged” of claim 13, line 3, as “the shape of each tip end part of the first and second needle caps being a thread arranged”.
Claim 13 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 12.
Claim Rejections - 35 USC § 102
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12)	Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juliar (U.S. PGPUB 20030028156), hereinafter Juliar.
Regarding claim 12, Juliar teaches a dialysis circuit priming device (as shown in Figs. 2 and 10) (Examiner interprets “dialysis circuit priming” to be functional – Additionally, Juliar is designed to ensure sterile connection during fluid transfer procedures [Abstract], which can include the processing of blood [Paragraph 0002], which generally describes dialysis) comprising:
a first needle cap (Fig. 1; 12) and a second needle cap (Fig. 1; 14), the first needle cap and the second needle cap each arranged with a needle (Fig. 10; 82; 86), a needle connecting part (lumens of the first and second needle caps where the needles are inserted, as shown in Fig. 10) arranged with the needle, and a tip end part (Fig. 1; 32, 42);
a joint member (Fig. 11; 16) having two ends, one end of the two ends locking the first needle cap and the other end of the two ends locking the second needle cap [Paragraph 0045];
a flow path [Paragraph 0040] connected to the needle connecting parts of the first needle cap and the second needle cap,
wherein the joint member includes two locking parts [Paragraph 0045] one locking part of the two locking parts arranged at least end of the joint member [Paragraph 0045],
each tip part of the first and second needle caps is configured to be openable (via Fig. 1; 40),
each tip end part of the first and second needle caps has a shape which locks with the locking parts of the joint member [Paragraph 0045], and
the joint member locks the first needle cap at one of the two locking parts and the second needle cap at the other locking part of the two locking parts [Paragraph 0045].
Regarding claim 13, Juliar teaches the dialysis circuit priming device according to claim 12, further comprising:
the shape of each tip end part of the first and second needle caps being a thread arranged on the tip end part of the first needle cap and the second needle cap [Paragraph 0045]; and
wherein a threaded part arranged in each locking part of the two locking parts of the joint member, each threaded part of each locking part having a shape corresponding to the thread of the first needle cap and the second needle cap [Paragraph 0045].
Claim Rejections - 35 USC § 103
13)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15)	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (WO8806460), hereinafter Williamson, in view of Brandenburger et al. (U.S. PGPUB 20110166532), hereinafter Brandenburger.
	Regarding claim 6, Williamson teaches a dialysis priming device (as shown in Fig. 5) comprising:
	two needles (Fig. 5; 12, 14);
	two needle connecting parts (as shown in Annotated Fig. 5), each needle connecting part arranged with a needle of the two needles respectively (as shown in Fig. 5); and
	a flow path (Fig. 5; 302) for connecting the two needle connecting parts,
	wherein each needle connecting part of the two needle connecting parts includes a weak part (Fig. 5; 310, 312), and
	each needle connecting part of the two needle connecting parts includes a cylindrical part (as shown in Annotated Fig. 5) and an outer surface (as shown in Annotated Fig. 5). 

    PNG
    media_image1.png
    184
    443
    media_image1.png
    Greyscale

Annotated Fig. 5
	However, Williamson fails to teach wherein the two needles are butterfly shaped needles. Additionally, while the outer surface of Williamson appears to be flat (as shown in Annotated Fig. 5), Williamson fails to explicitly teach wherein the outer surface has a flat plate part.
Williamson teaches a further embodiment of a needle (as shown in Fig. 3) to be used with a dialysis circuit priming device, wherein the needle is a butterfly needle (Fig. 3, 156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Williamson to have each needle of the two needles by a butterfly shaped needle, as further taught by Williamson. Doing so would have allowed the user to have better manual manipulation of the device [Page 10, lines 15-19]. Additionally, Williamson further teaches “those in the art will recognize that many modifications may be made while yet retaining many of the novel features and advantages of the invention” [Page 12, lines 16-18].
	However, amended Williamson still fails to explicitly teach wherein the outer surface has a flat plate part.
	Brandenburger teaches a connecting part (Fig. 2; 1), wherein the connecting part includes a weak part (Fig. 2; 19), and the needle connecting part includes a cylindrical part (Fig. 2; 5) and an outer surface (Fig. 2; 20) having a flat plate part (Fig. 2; 20B) [Paragraph 0047].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the outer surface of Williamson have a flat plate part, as taught by Brandenburger. Doing so would have allowed for easier manipulation of the outer surface, as well as provide a method of tamper-evidence, as taught by Brandenburger [Paragraph 0047].
Regarding claim 8, Williamson in view of Brandenburger teaches the dialysis circuit priming device according to claim 6. However, Williamson in view of Brandenburger fails to teach the dialysis circuit priming device according to claim 6, further comprising: a film arranged in each needle connecting part of the two needle connecting parts to seal the flow path.
Williamson teaches a further embodiment of a dialysis circuit priming device (Fig. 2; 16) comprising:
two needles (Fig. 2; 12, 14);
two needle connecting parts (Fig. 2; 135, 136) each needle part arranged with a needle of the two needles respectively (as shown in Fig. 2); and
a flow path (internal to 135 and 136),
further comprising: a film (Fig. 2; 138, 140) arranged in each needle connecting part of the two needle connecting parts to seal the flow path [Page 9, lines 21-24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williamson in view of Brandenburger to include a film arranged in each needle connecting part of the two needle connecting parts to seal the flow path, as further taught by Williamson. Doing so would allow for a higher amount of sterility of the device. Additionally, Williamson further teaches “those in the art will recognize that many modifications may be made while yet retaining many of the novel features and advantages of the invention” [Page 12, lines 16-18].
16)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Brandenburger, further in view of Ono et al. (JP 2009-89841), hereinafter Ono.
	Regarding claim 10, Williamson in view of Brandenburger teaches the dialysis circuit priming device of claim 6. However, Williamson in view of Brandenburger fails to teach the dialysis circuit priming device according to claim 6, further comprising: a locking part to lock to an infusion stand.
	Ono teaches a dialysis device comprising:
	two needles (Fig. 2c; 31)
two needle connecting parts (funnel portions of Fig. 3b; 20a, 20b) each needle of the two needle connecting parts arranged with each needle of the two needles respectively; and 
	a flow path (Fig. 3b; 21) connecting the two needle connecting parts (through intervening structure), further comprising
	a locking part (cylindrical parts of Fig. 3b; 20a, 20b) to lock to an infusion stand (Fig. 3; 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Williamson in view of Brandenburger to further comprise a locking part to lock to an infusion stand, as taught by Ono. Doing so would have allowed for stability of the device during use [Paragraph 0023]. 
17)	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Brandenburger, further in view of Kamoshita (JP2012139405), hereinafter Kamoshita.
	Regarding claim 23, Williamson in view of Brandenburger teaches the dialysis device according to claim 6. However, Williamson in view of Brandenburger fails to teach further comprising a drain path included in the flow path.
	Kamoshita teaches a dialysis circuit priming device (as shown in Fig. 1) comprising:
	two needles (Fig. 1; 27 and 28);
	a flow path (Fig. 1; 61); and 
	a drain path (Fig. 1; 62) included in the flow path.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain path of Williamson in view of Brandenburger to include a flow path, as taught by Kamoshita. Doing so would have allowed for effective draining for the priming fluid from the flow path, as taught by Kamoshita [Paragraph 0016].
Examiner’s Note
18)	Let it stand on the record that Examiner notes there is no prior art rejection for claims 21-22. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claims 21-22, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
19)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783